Exhibit 10.1
 
RESIGNATION FROM
THE BOARD OF DIRECTORS
OF
WHITE FOX VENTURES INC.


The following is a true copy of the resolution duly adopted by the Board of
Directors of the Corporation at a special meeting, notice to this meeting having
been waived, held on 12th August, 2016;
 
The Board Members who were present for this meeting & took active part therein
were:


SHINSUKE NAKANO
TAKEHIRO ABE
SETH SHAW


WHEREAS there has been presented to and considered by this meeting a Motion that
I, SETH SHAW formally RESIGN my position as Interim CFO and Board Member and
renounce all further corporate designation or affiliation with Cannabics
Pharmaceuticals Inc.


NOW THEREFORE BE IT RESOLVED that the corporation having considered this matter,
has opened the floor to all those who voice a preference in the issue, has
decided unanimously and RESOLVED that: I do hereby formally RESIGN, and sever
any and all officials ties, duties, obligations or liabilities regarding White
Fox Ventures Inc. and, by affixing, my signature hereto, officially as my last
corporate act, DO HEREBY RESIGN.


 




DATED:  12th August, 2016




/s/Seth Shaw
Seth Shaw

